Citation Nr: 9916547	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for malnutrition.

2.  Entitlement to service connection for arthritis due to 
trauma.

3.  Entitlement to service connection for varicose veins, 
claimed as a circulatory disorder.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.  He was held as a prisoner of war of the German 
government from March 1945 to May 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal. 

The issue concerning arthritis due to trauma will be 
addressed in the remand porion of the decision.


FINDING OF FACT

The claims of entitlement to service connection for 
malnutrition, varicose veins, claimed as a circulatory 
disorder, PTSD and peripheral neuropathy are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation. 


CONCLUSION OF LAW

The claims of entitlement to service connection for 
malnutrition, varicose veins, claimed as a circulatory 
disorder, PTSD and peripheral neuropathy are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was a copilot of a B-17 heavy bombardment 
aircraft during WWII.  He survived three plane crashes, each 
one after a plane sustained anti-aircraft fire.  On two 
occasions, his plane went down behind enemy lines.  Once he 
made his way back to allied lines with the aid of partisans, 
and once he was captured and imprisoned by the Germans for 
some two months.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If arthritis is manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

Moreover, if a veteran is; (1) A former prisoner of war and; 
(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from service even though there is no 
record of such disease during service provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  The diseases are as follows:

Avitaminosis, beriberi (including 
beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with 
malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of 
the anxiety states, dysthymic disorder 
(or depressive neurosis), organic 
residual of frostbite, posttraumatic 
osteoarthritis, irritable bowel syndrome, 
peptic ulcer disease, peripheral 
neuropathy, except where directly related 
to infectious disease.

38 C.F.R. § 3.309(c).

However, the initial question in this case is whether the 
veteran has presented well grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded;" 
that is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, no service medical records were available for 
review.  The National Personnel Records Center (NPRC) 
reported that such records may have been destroyed in a fire 
in 1973.  When a veteran's records have been destroyed, the 
VA has an obligation to search for alternative medical 
records that support the veteran's case. See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA regulations further provide that where 
there is a lack of service medical records, service 
connection may be shown through other evidence.  Smith v. 
Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a).  
This evidence may be private medical records showing 
treatment of the claimed disability, "buddy" statements, 
and personal testimony.  Efforts to obtains records from 
alternate sources were unavailing.  The Board finds that the 
RO has expended sufficient efforts to procure alternative 
service medical records for the veteran.

At this point, the Board assures the veteran that it has 
reviewed the entire record, including the comments of praise 
the examiners have made concerning his  character and 
citizenship.  The Board is impressed.  The veteran's 
credibility is accepted fully and without reservation. 

According to the applicable regulations, in a case involving 
a veteran who claims to have incurred a disability as a 
result of combat duty, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The veteran related in his POW protocol examination that, as 
a POW, he had been beaten, underwent forced marches and was 
subjected to solitary confinement.  The Board has no doubt 
that his incarceration at the hands of the enemy exposed him 
to inhumane treatment, deprivation, cruelty, and extreme 
hardship.  His service was, therefore, particularly 
meritorious in nature.  

The veteran essentially asserts that he was treated in 
service for malnutrition and anxiety after his rescue, but 
there are no service medical records to verify the 
allegations of treatment.  In consideration of his status as 
a POW and the fact that his service medical records have not 
been located, the Board will, therefore, accept his 
assertions that he was treated for those conditions during 
service; but, for the reasons that follow, his claim must be 
denied as it pertains to PTSD, malnutrition, peripheral 
neuropathy and varicose veins.  

In this case, the claims folder contains no medical opinion 
to the effect that the veteran currently suffers from PTSD, 
residuals of malnutrition, or peripheral neuropathy.  In 
September 1996, a VA mental health examination reported the 
veteran has no mental illness, but he was encouraged and 
agreed to come to the Mental health Clinic should he need any 
help. The examiners have not denied that the veteran has 
symptoms at times referable to his war experiences.  But they 
conclude, in essence, that he has made outstanding adjustment 
over the years.  Moreover, there is no current evidence of 
malnutrition or peripheral neuropathy.   Under these 
circumstances, the Board concludes that the claims for 
service connection for malnutrition, PTSD, and peripheral 
neuropathy are not well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In the absence of evidence indicating 
the current manifestation of a disability, a claim for 
service connection, therefore, is not plausible and 
accordingly is not well grounded.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (a case in which a veteran sought 
service connection for a particular condition, the Court 
found that, "[b]ecause of the absence of any evidence of 
[that condition] appellant's claim is not plausible and, 
therefore, not well grounded."). 

The veteran currently suffers from varicose veins and 
residuals therefrom.  However, the veteran does not assert 
that he was treated for varicose veins in service; the claims 
file does not contain reference to the onset of such a 
condition in service or within a year after service; and the 
condition itself is not as readily associated with prisoner 
of war status as are other disease entities.  The presumption 
of service connection due to the veteran's POW status does 
not embrace varicose veins as one of the conditions which can 
be service connected on a presumptive basis.  Most 
significantly, no medical professional has associated 
varicose veins with the veteran's military service.  If the 
veteran knows of a physician who might provide an opinion 
that the veteran's varicose veins are related to symptoms he 
had in service,  he may submit the opinion in an effort to 
reopen his claim.  


ORDER

Entitlement to service connection for malnutrition is denied. 

Entitlement to service connection for varicose veins, claimed 
as a circulatory disorder, is denied. 

Entitlement to service connection for peripheral neuropathy 
is denied. 

Entitlement to service connection for PTSD is denied. 


REMAND

The veteran has been diagnosed with degenerative arthritis, 
but not traumatic arthritis.  However, the Board additionally 
observes that the examiner who conducted the social work 
component of the POW protocol examination in September 1996 
associated the veteran's arthritis to his experience as a 
POW.

With the veteran having had to bail out of his airplane on 
one occasion,  having crash landed on another occasion, and 
having suffered physical beating or beating as a prisoner of 
war, the Board would not hesitate to look favorably on his 
arthritic claim.  However, his substantive appeal, having 
been torn, is not readable, and the record does not contain 
his statement as to what particular joint or joints were 
injured either in combat or during his prisoner of war 
status.

Without additional development as set forth below, 
specifically a current examination to provide a definitive 
diagnosis regarding any arthritis found and an opinion as to 
the relationship between such arthritis and circumstances of 
the veteran's experiences during service, the Board concludes 
that the record is not adequately developed to permit an 
informed determination.

Where the record before the Board is inadequate to render a 
fully informed decision on the issue under consideration, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1994). Accordingly, the case is REMANDED to the RO for 
the following actions:


The veteran should be afforded a VA 
examination by a rheumatologist to 
determine the nature and etiology of any 
arthritis.  The appellant is to relate 
his war experiences to the examiner, 
including, but not limited to his 
experiences as a POW and those associated 
with any plane crashe and any parachute 
landings, with emphasis on any force or 
injury applied to particular areas of the 
body.

Any indicated special tests should be 
carried out.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
pursuant completion of the examination.

The examiner, after review of the claims 
file as supplemented by the additional 
evidence requested above, should be asked 
to provide an opinion as to whether it is 
at least as likely as not that arthritis 
in any particular joint is due to his 
World War 11 experiences, with particular 
reference to his POW experiences.  The 
examiner should provide the rationale for 
all opinions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate de novo 
the appellant's claim of entitlement to 
service connection for post-traumatic 
osteoarthritis.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case should include all applicable legal criteria.  A 
reasonable period of time for a response should be afforded.  
Thereafter, in accordance with the proper appellate 
procedures, the claim should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

